 

  

SOUTHERN DISTRICT OF N
JOEL RICH AND MARY RICH,

Plaintiff,

“ SE

v. Civil Action No. 18-cv-02223 (GBI
FOX NEWS NETWORK, LLC, MALIA ORDER FOR ADMISSION OF
ZIMMERMAN, AND ED BUTOWSKY, KATHERINE MORAN MEEKS

PRO'HAC VICE

Defendants,

 

 

The motion of Katherine Moran Meeks for admission to practice pro hac vice in the

above-captioned action is granted.

Applicant has declared that she is a member in good standing of the bars of Virginia and
the District of Columbia, and that her contact information is as follows:

Katherine Moran Meeks

Williams & Connolly LLP

725 Twelfth Street, N.W.

Washington, D.C. 20005

Tel: (202) 434-5000

Fax: (202) 434-5029
kmeeks@wce.com

Applicant having requested admission pro hac vice to appear for all purposes as counsel
for defendant Fox News Network, LLC in the above-entitled action;

IT IS HEREBY ORDERED that Applicant is admitted pro hac vice in the above
captioned case in the United States District Court for the Southern District of New York. All
attorneys appearing before this Court are subject to the Local Rules of this Court, including the
Rules governing discipline of attorneys.

Dated: DEC 05 2018 Gara £ _D ones

Kono BLE GEORGE B. DANIELS
ITED STATES DISTRICT JUDGE

 

 
